DETAILED ACTION
In response to communication filed on 7/8/2021.
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: monitoring a data forwarding path between a first network node and a second network node by transmitting a probe packet to the second network node in which the probe packet is contained within a first packet, the first packet having an outer destination address set to an address of the second network node, and the probe packet having an inner source address and inner destination address both being set to a same predetermined address, and receiving the probe packet from the second network node contained within a second packet that has a destination address determined based on a mapping in the second network node that maps the predetermined address contained within the inner destination address of the probe packet to the first network node and forwarding the probe packet from the second network node in another instance of the first packet having an outer destination address set in accordance with the predetermined address contained in the inner destination address, in which the first network node maps the predetermined address to the second network node to initiate a packet loop, as specified in independent claims 1 and 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412